Exhibit 10.18




ADOPTION AGREEMENT
1.01    PREAMBLE

By the execution of this Adoption Agreement the Plan Sponsor
hereby [complete (a) or (b)]


(a)
¨ adopts a new plan as of [month, day, year]



(b)
þ amends and restates its existing plan as of January 1, 2018 which is the
Amendment Restatement Date. Except as otherwise provided in Appendix A, all
amounts deferred under the Plan prior to the Amendment Restatement Date shall be
governed by the terms of the Plan as in effect on the day before the Amendment
Restatement Date.


Original Effective Date: January 1, 2014


Pre-409A Grandfathering: ¨ Yes    ¨ No


1.02
PLAN



Plan Name: VMware, Inc. Non-Qualified Deferred Compensation Plan

Plan Year: Year ending December 31


1.03
PLAN SPONSOR



Name:
VMware, Inc.
Mailing Address:
3401 Hillview Avenue, Palo Alto, CA 94304
Physical Address:
900 Arastradero Road, Building C, Palo Alto, CA 94304
Phone # :
650-427-4361
EIN:
94-3292913
Fiscal Yr:
Year ending December 31



Is stock of the Plan Sponsor, any Employer or any Related Employer publicly
traded on an established securities market?


 þ Yes
¨ No



1.04
EMPLOYER



The following entities, in addition to the Plan Sponsor, have been authorized by
the Plan Sponsor to participate in and have adopted the Plan (insert “Not
Applicable” if none have been authorized):


Entity                        Publicly Traded on Est. Securities Market


 
 
Yes
 
No
Nicira, Inc. (EIN: 26-0476880)
 
¨
 
þ





- 1 -







--------------------------------------------------------------------------------




1.05
ADMINISTRATOR



The Plan Sponsor has designated the following party or parties to be responsible
for the administration of the Plan:


Name:
Persons delegated authority by the Compensation & Corporate Governance Committee
Address:
     



Note:
The Administrator is the person or persons designated by the Plan Sponsor to be
responsible for the administration of the Plan. Neither Fidelity Employer
Services Company nor any other Fidelity affiliate can be the Administrator.



1.06
KEY EMPLOYEE DETERMINATION DATES



The Employer has designated December 31 as the Identification Date for purposes
of determining Key Employees.


In the absence of a designation, the Identification Date is December 31.


The Employer has designated April 1 as the effective date for purposes of
applying the six month delay in distributions to Key Employees.


In the absence of a designation, the effective date is the first day of the
fourth month following the Identification Date.


2.01
PARTICIPATION



(a)    þ    Employees [complete (i), (ii) or (iii)]

(i)    þ    Eligible Employees are selected by the Employer.


(ii)    ¨    Eligible Employees are those employees of the Employer who satisfy
the following criteria: _____________________


(iii)    ¨    Employees are not eligible to participate.


(b)    þ    Directors [complete (i), (ii) or (iii)]


(i)    ¨    All Directors are eligible to participate.


(ii)    ¨    Only Directors selected by the Employer are eligible to
participate.


(iii)    þ    Directors are not eligible to participate.




- 2 -



--------------------------------------------------------------------------------




3.01
COMPENSATION



For purposes of determining Participant contributions under Article 4 and
Employer contributions under Article 5, Compensation shall be defined in the
following manner [complete (a) or (b) and select (c) and/or (d), if applicable]:


(a)
þ
Compensation is defined as:
 
 
Base Salary, Employee Bonus Plan, Executive Bonus Plan and Commissions
(b)
¨
Compensation as defined in       [insert name of qualified plan] without regard
to the limitation in Section 401(a)(17) of the Code for such Plan Year.
(c)
¨
Director Compensation is defined as:
(d)
¨
Compensation shall, for all Plan purposes, be limited to $     .
(e)
¨
Not Applicable.



3.02
BONUSES



Compensation, as defined in Section 3.01 of the Adoption Agreement, includes the
following type of bonuses that will be the subject of a separate deferral
election:


Type
Will be treated as Performance
Based Compensation
 
 
 
 
Yes
 
No
 
Employee Bonus Plan
 
¨
 
þ
 
Executive Bonus Plan
 
¨
 
þ
 



¨
Not Applicable.



4.01
PARTICIPANT CONTRIBUTIONS



If Participant contributions are permitted, complete (a), (b), and (c).
Otherwise
complete (d).


(a)
Amount of Deferrals



A Participant may elect within the period specified in Section 4.01(b) of the
Adoption Agreement to defer the following amounts of remuneration. For each type
of remuneration listed, complete “dollar amount” and / or “percentage amount”.


- 3 -



--------------------------------------------------------------------------------






(i)
Compensation Other than Bonuses [do not complete if you complete (iii)]

        
Type of Remuneration
Dollar Amount
% Amount
Increment
Min
Max
Min
Max
(a)    Base Salary
 
 
5%
75%
1%
(b)    Commissions
 
 
5%
100%
1%



Note: The increment is required to determine the permissible deferral amounts.
For example, a minimum of 0% and maximum of 20% with a 5% increment would allow
an individual to defer 0%, 5%, 10%, 15% or 20%.


(ii)
Bonuses [do not complete if you complete (iii)]



Type of Bonus
Dollar Amount
% Amount
Increment
Min
Max
Min
Max
 
(a) Employee Bonus Plan
 
 
5%
100%
1%
(b) Executive Bonus Plan
 
 
5%
100%
1%



(iii)
Compensation [do not complete if you completed (i) and (ii)]



Dollar Amount
% Amount
Increment
Min
Max
Min
Max
 
 
 
 
 



(iv)
Director Compensation



Type of Compensation
Dollar Amount
% Amount
Increment
Min
Max
Min
Max
Annual Retainer
 
 
 
 
 
Meeting Fees
 
 
 
 
 
Other:
 
 
 
 
 





(b)
Election Period



(i)
Performance Based Compensation



A special election period


¨
Does
 
þ
Does Not



apply to each eligible type of performance based compensation referenced in
Section 3.02 of the Adoption Agreement.


The special election period, if applicable, will be determined by the Employer.




- 4 -



--------------------------------------------------------------------------------




(ii) Newly Eligible Participants


An employee who is classified or designated as an Eligible Employee during a
Plan Year
þ
May
 
¨
May Not



elect to defer Compensation earned during the remainder of the Plan Year by
completing a deferral agreement within the 30 day period beginning on the date
he is eligible to participate in the Plan.


(c)
Revocation of Deferral Agreement



A Participant’s deferral agreement
þ
Will
¨
Will Not



be cancelled for the remainder of any Plan Year during which he receives a
hardship distribution of elective deferrals from a qualified cash or deferred
arrangement maintained by the Employer to the extent necessary to satisfy the
requirements of Reg. Sec. 1.401(k)-1(d)(3). If cancellation occurs, the
Participant may resume participation in accordance with Article 4 of the Plan.


(d)
No Participant Contributions



¨    Participant contributions are not permitted under the Plan.


5.01
EMPLOYER CONTRIBUTIONS



If Employer contributions are permitted, complete (a) and/or (b). Otherwise
complete (c).


(a)
Matching Contributions



(i)
Amount



For each Plan Year, the Employer shall make a Matching Contribution on behalf of
each Participant who defers Compensation for the Plan Year and satisfies the
requirements of Section 5.01(a)(ii) of the Adoption Agreement equal to [complete
the ones that are applicable]:


(A)
¨          [insert percentage] of the Compensation the Participant has elected
to defer for the Plan Year



(B)
þ    An amount determined by the Employer in its sole discretion



(C)
¨    Matching Contributions for each Participant shall be limited to $     
and/or      % of Compensation.



(D)
¨    Other:                             



(E)
¨    Not Applicable [Proceed to Section 5.01(b)]




- 5 -



--------------------------------------------------------------------------------






(ii)
Eligibility for Matching Contribution



A Participant who defers Compensation for the Plan Year shall receive an
allocation of Matching Contributions determined in accordance with Section
5.01(a)(i) provided he satisfies the following requirements [complete the ones
that are applicable]:


(A)    
¨
Describe requirements:
 
 
 
     


 
(B)    
þ
Is selected by the Employer in its sole discretion to receive an allocation of
Matching Contributions


 
(C)    
¨
No requirements
 



(iii)
Time of Allocation



Matching Contributions, if made, shall be treated as allocated [select one]:


(A)    
¨
As of the last day of the Plan Year


(B)    
þ
At such times as the Employer shall determine in it sole discretion


(C)    
¨
At the time the Compensation on account of which the Matching Contribution is
being made would otherwise have been paid to the Participant


(D)    
¨
Other:                     



(b)
Other Contributions

    
(i)
Amount



The Employer shall make a contribution on behalf of each Participant who
satisfies the requirements of Section 5.01(b)(ii) equal to [complete the ones
that are applicable]:


(A)    
¨
An amount equal to       [insert number] % of the Participant’s Compensation


(B)    
þ
An amount determined by the Employer in its sole discretion


(C)    
¨
Contributions for each Participant shall be limited to $           


(D)    
¨
Other:                     


(E)    
¨
Not Applicable [Proceed to Section 6.01]



(ii)
Eligibility for Other Contributions



- 6 -



--------------------------------------------------------------------------------






A Participant shall receive an allocation of other Employer contributions
determined in accordance with Section 5.01(b)(i) for the Plan Year if he
satisfies the following requirements [complete the one that is applicable]:


(A)    
¨
Describe requirements:
 
 
     


(B)    
þ
Is selected by the Employer in its sole discretion to receive an allocation of
other Employer contributions


(C)    
¨
No requirements



(iii)
Time of Allocation



Employer contributions, if made, shall be treated as allocated [select one]:
(A)    
¨
As of the last day of the Plan Year


(B)    
þ
At such time or times as the Employer shall determine in its sole discretion


(C)    
¨
Other:                     



(c)
No Employer Contributions



¨    Employer contributions are not permitted under the Plan.


6.01
DISTRIBUTIONS



The timing and form of payment of distributions made from the Participant’s
vested Account shall be made in accordance with the elections made in this
Section 6.01 of the Adoption Agreement except when Section 9.6 of the Plan
requires a six month delay for certain distributions to Key Employees of
publicly traded companies.


(a)
Timing of Distributions



(i)
All distributions shall commence in accordance with the following [choose one]:


 
(A)
¨
As soon as administratively feasible following the distribution event but in no
event later than the time prescribed by Treas. Reg. Sec. 1.409A-3(d).


 
(B)
¨
Monthly on specified day       [insert day]


 
(C)
¨
Semi-Annually on specified month and day (January 1 or July 1) [insert month and
day]


 
(D)
þ
Calendar quarter on specified month and day [1st month of quarter (insert 1,2 or
3);  1st business_ day (insert day)]



- 7 -



--------------------------------------------------------------------------------






(ii)
The timing of distributions as determined in Section 6.01(a)(i) shall be
modified by the adoption of:


 
(A)
þ
Event Delay – Distribution events other than those based on Specified Date or
Specified Age will be treated as not having occurred for six (6) months [insert
number of months].


 
(B)
¨
Hold Until Next Year – Distribution events other than those based on Specified
Date or Specified Age will be treated as not having occurred for twelve months
from the date of the event if payment pursuant to Section 6.01(a)(i) will
thereby occur in the next calendar year or on the first payment date in the next
calendar year in all other cases.


 
(C)
¨
Immediate Processing – The timing method selected by the Plan Sponsor under
Section 6.01(a)(i) shall be overridden for the following distribution events
[insert events]:


 
(D)
¨
Not applicable.



(b)
Distribution Events



Participants may elect the following payment events and the associated form or
forms of payment. If Separation from Service is selected below, a Participant
must elect Separation from Service as a payment event. If multiple events are
selected, the earliest to occur will trigger payment. For installments, insert
the range of available periods (e.g., 5-15) or insert the periods available
(e.g., 5,7,9).




 
 
Lump Sum
Installments
 
 
 
 
 
(i)    
þ
Specified Date
x
5, 11 or 15 years
 
 
 
(ii)    
¨
Specified Age
           
            years
 
 
 
(iii)    
þ
Separation from Service
x
5, 11 or 15 years
 
 
 
(iv)    
¨
Separation from Service plus 6 months
           
           years
 
 
 
(v)    
¨
Separation from Service plus       months [not to exceed       months]
      
           years
 
 
 
(vi)    
¨
Retirement
           
           years
 
 
 
(vii)    
¨
Retirement plus 6 months
           
           years
 
 
 
(viii)    
¨
Retirement plus       months [not to exceed       months]
           
           years
 
 
 
(ix)
¨
Disability
           
           years
 
 
 
(x)
¨
Death
           
           years
 
 
(xi)
¨
Change in Control
           
           years



- 8 -



--------------------------------------------------------------------------------






The minimum deferral period for Specified Date or Specified Age event shall be
three (3) years.

Installments may be paid [select each that applies]

¨
Monthly
¨
Quarterly
þ
Annually



(c)
Specified Date and Specified Age elections may not extend beyond age Not
Applicable [insert age or “Not Applicable” if no maximum age applies].


(d)
Payment Election Override

Payment of the remaining vested balance of the Participant’s Account will
automatically occur at the time specified in Section 6.01(a) of the Adoption
Agreement in the form indicated upon the earliest to occur of the following
events [check each event that applies and for each event include only a single
form of payment]:


 
EVENTS
FORM OF PAYMENT
¨
Separation from Service
 
Lump sum
 
Installments
¨
Separation from
Service before Retirement
 
Lump sum
 
Installments
þ
Death
x
Lump sum
 
Installments
þ
Disability
x
Lump sum
 
Installments
¨
Not Applicable
 
 
 
 



(e)
Involuntary Cashouts


þ
If the Participant’s vested Account at the time of his Separation from Service
does not exceed $50,000 distribution of the vested Account shall automatically
be made in the form of a single lump sum in accordance with Section 9.5 of the
Plan.


¨
There are no involuntary cashouts.



(f)
Retirement


¨
Retirement shall be defined as a Separation from Service that occurs on or after
the Participant [insert description of requirements]:
 
     


þ
No special definition of Retirement applies.





- 9 -



--------------------------------------------------------------------------------






(g)
Distribution Election Change

A Participant

þ
Shall
¨
Shall Not



be permitted to modify a scheduled distribution date and/or payment option in
accordance with Section 9.2 of the Plan.


A Participant shall generally be permitted to elect such modification two (2)
number of times.


Administratively, allowable distribution events will be modified to reflect all
options necessary to fulfill the distribution change election provision.


(h)
Frequency of Elections



The Plan Sponsor
þ
Has
¨
Has Not



Elected to permit annual elections of a time and form of payment for amounts
deferred under the Plan. If a single election of a time and/or form of payment
is required, the Participant will make such election at the time he first
completes a deferral agreement which, in all cases, will be no later than the
time required by Reg. Sec. 1.409A-2.


7.01
VESTING



(a)
Matching Contributions

The Participant’s vested interest in the amount credited to his Account
attributable to Matching Contributions shall be based on the following schedule:

¨
Years of Service
Vesting %
 
 
 
0
     
(insert ‘100’ if there is immediate vesting)
 
 
1
     
 
 
 
2
     
 
 
 
3
     
 
 
 
4
     
 
 
 
5
     
 
 
 
6
     
 
 
 
7
     
 
 
 
8
     
 
 
 
9
     
 
 
þ
Other: As determined by the Administrator
 
 
¨


Class year vesting applies.
 
 
 
¨
Not applicable.
 
 
 



- 10 -



--------------------------------------------------------------------------------






(b)
Other Employer Contributions

The Participant’s vested interest in the amount credited to his Account
attributable to Employer contributions other than Matching Contributions shall
be based on the following schedule:

¨
Years of Service
Vesting %
 
 
0
     
(insert ‘100’ if there is immediate vesting)
 
1
     
 
 
2
     
 
 
3
     
 
 
4
     
 
 
5
     
 
 
6
     
 
 
7
     
 
 
8
     
 
 
9
     
 
 
 
 
 
þ
Other:
As determined by the Administrator
 
 
 
 
¨


Class year vesting applies.
            
 
 
 
 
 
¨
Not applicable.
 
 



(c)
Acceleration of Vesting


A Participant’s vested interest in his Account will automatically be 100% upon
the occurrence of the following events: [select the ones that are applicable]:


(i)    
¨
Death
 
 
 
(ii)    
¨
Disability
 
 
 
(iii)    
¨
Change in Control
 
 
 
(iv)    
¨
Eligibility for Retirement
 
 
 
(v)    
þ
Other: As determined by the Administrator   
 
 
 
(vi)    
¨
Not applicable.



(d)
Years of Service


(i)A Participant’s Years of Service shall include all service performed for the
Employer and

¨


Shall
þ
Shall Not



include service performed for the Related Employer.



- 11 -



--------------------------------------------------------------------------------






(ii)
Years of Service shall also include service performed for the following
entities:



     



(iii)
Years of Service shall be determined in accordance with (select one)

(A)    
¨


The elapsed time method in Treas. Reg. Sec.  1.410(a)-7
 
 
 
(B)    
¨
The general method in DOL Reg. Sec. 2530.200b-1 through b-4
 
 
 
(C)    
¨
The Participant’s Years of Service credited under [insert name of plan]
               
 
 
 
(D)    
þ
Other: As determined by the Administrator



(iv)
¨ Not applicable.



8.01
UNFORESEEABLE EMERGENCY



(a)    A withdrawal due to an Unforeseeable Emergency as defined in Section
2.24:
þ
Will
¨


Will Not [if Unforeseeable Emergency withdrawals are not permitted, proceed to
Section 9.01]



be allowed.


(b)
Upon a withdrawal due to an Unforeseeable Emergency, a Participant’s deferral
election for the remainder of the Plan Year:

þ
Will
¨


Will Not



be cancelled. If cancellation occurs, the Participant may resume participation
in accordance with Article 4 of the Plan.


9.01
INVESTMENT DECISIONS



Investment decisions regarding the hypothetical amounts credited to a
Participant’s Account shall be made by [select one]:
(a)
þ
The Participant or his Beneficiary
(b)
¨


The Employer



10.01
TRUST



The Employer [select one]:
þ
Does
¨


Does Not



intend to establish a rabbi trust as provided in Article 11 of the Plan.




- 12 -



--------------------------------------------------------------------------------






11.01
TERMINATION UPON CHANGE IN CONTROL



The Plan Sponsor


þ
Reserves
¨


Does Not Reserve



the right to terminate the Plan and distribute all vested amounts credited to
Participant Accounts upon a Change in Control as described in Section 9.7.


11.02
AUTOMATIC DISTRIBUTION UPON CHANGE IN CONTROL



Distribution of the remaining vested balance of each Participant’s Account


¨


Shall
þ
Shall Not



automatically be paid as a lump sum payment upon the occurrence of a Change in
     Control as provided in Section 9.7.


11.03
CHANGE IN CONTROL



A Change in Control for Plan purposes includes the following [select each
definition that applies]:


(a)
þ    A change in the ownership of the Employer as described in Section 9.7(c) of
the Plan.



(b)
þ    A change in the effective control of the Employer as described in Section
9.7(d) of the Plan.



(c)
þ    A change in the ownership of a substantial portion of the assets of the
Employer as described in Section 9.7(e) of the Plan.



(d)
¨    Not Applicable.



12.01
GOVERNING STATE LAW



The laws of California shall apply in the administration of the Plan to the
extent not preempted by ERISA.
























- 13 -



--------------------------------------------------------------------------------




EXECUTION PAGE


The Plan Sponsor has caused this Adoption Agreement to be executed this 20th day
of September 2018.
PLAN SPONSOR:
VMware, Inc.
By:
/s/ Shannon Daly
Title:
Sr. Director, Global Benefits























































































- 14 -



--------------------------------------------------------------------------------




APPENDIX A
SPECIAL EFFECTIVE DATES
Not Applicable




- 15 -

